UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 12, 2015 Date of Report (Date of earliest event reported) SUCCESS HOLDING GROUPINTERNATIONAL, INC. (Exact name of Company as specified in its charter) Nevada 333-188563 99-0378256 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 531 Airport North Office Park Fort Wayne, Indiana 46825 (Address of principal executive offices) (Zip Code) (260) 450-1982 Company’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE On October 12, 2015, Success Holding Group International, Inc., a Nevada corporation (the “Company”), made available on its website the share prospectus approved by the German Federal Financial Supervisory Authority. An English translation of the share prospectus is attached hereto asExhibit 99.1 and the share prospectus in German can be found on http://successholding.com/. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. The exhibit listed in the following Exhibit Index is filed as part of this Current Report on Form 8-K. Exhibit No. Description 99.1 Success Holding Group International, Inc. Share Prospectus 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUCCESS HOLDING GROUP INTERNATIONAL INC. Date: October 14, 2015 By: /s/ Brian Kistler Brian Kistler President 3
